Citation Nr: 0936922	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  07-16 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder, currently rated as 70 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel



INTRODUCTION

The Veteran had active service from June 1969 to April 1971.  

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In that rating decision, the RO 
denied an increased rating for the Veteran's service-
connected PTSD and also denied a total disability rating 
based on unemployability (TDIU) due to service-connected 
disabilities.  The Veteran's disagreement with the RO 
decision led to this appeal.   The Veteran and his wife 
testified at a Board hearing held at the RO in June 2009.  



FINDINGS OF FACT

1.The Veteran's PTSD is manifested primarily by depression, 
irritability, sleep difficulties including violent 
nightmares, extreme difficulty with personal relationships, 
occasional suicidal ideation along with periods of 
threatening behavior, deficiencies in personal hygiene, 
periods of auditory hallucinations, and at times the 
inability to recall his own name or his wife's name.  

2.  By this decision, the Veteran is in receipt of a 100 
percent schedular evaluation for his PTSD.



CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130 
Diagnostic Code 9411 (2009).  

2.  The requirements for a total evaluation based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.16 
(2009).   


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2009).  In this case, the 
Board concludes that no further notice or assistance is 
required relative to the PTSD increased rating claim as the 
outcome of the Board's decision on that claim is favorable to 
the Veteran, and no prejudice to the Veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384. 393 (1993).  

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's VA treatment records, it has requested 
records from the Veteran's private psychiatrist, and has 
provided the Veteran with a VA examination.  The Veteran and 
his wife provided testimony at the June 2009 hearing.  In 
addition, the Veteran has submitted records from the Social 
Security Administration (SSA) and office records from his 
private psychiatrist.  The Veteran submitted this evidence 
directly to the Board, and in accordance with 38 C.F.R. 
§ 20.1304, he has waived initial consideration of that 
evidence by the RO.  Under the circumstances, the Board finds 
that VA has fulfilled its duty to assist the Veteran and that 
no additional assistance is required.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  



Increased Ratings - In General

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in  earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4.  When 
rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2008).  


Background

The Veteran's service records show he served in Vietnam from 
June 1970 to April 1971 and show that he was awarded the 
Combat Infantryman's Badge, which is indicative of his 
service in combat.  

The Veteran filed his claim for service connection for PTSD 
in June 1997, and in a rating decision dated in October 1998, 
the RO granted service connection and assigned a 50 percent 
rating from the date of receipt of the claim.  In a later 
rating decision dated in February 2005, the RO granted an 
increased rating from 50 percent to 70 percent effective in 
November 2004.  The RO's denial of a rating in excess of 
70 percent for PTSD and its denial of a TDIU in a rating 
decision dated in March 2006 led to this appeal.  

In conjunction with his claim, the Veteran has submitted 
records from the Social Security Administration (SSA) 
including a decision dated in June 1997 granting SSA 
disability benefits, and with the decision were supporting 
medical evaluations dated in 1997.  In the decision, it was 
found the Veteran had not performed any substantial gainful 
activity since December 1994 and that his impairments were 
low back pain, right knee pain, shortness of breath, 
dysthymic disorder, and anxiety disorder.  

Office records dated from February 2005 to April 2009, show 
that the Veteran continued with regular visits to his private 
psychiatrist Veena K. Bhanot, M.D.  As of February 2005, the 
Veteran reported difficulty falling and staying asleep, 
nightmares, feelings of lack of meaning in his life, and not 
caring about living, and marital discord.  Dr. Bhanot noted 
the Veteran was clean and casually dressed, his speech was 
normal.  She said there was positive passive suicidal 
ideation, but no homicidal ideation.  She encouraged the 
Veteran to contact her if he experienced worsening of 
suicidal ideation and depression.  Although improvements were 
shown in some areas, later records show the Veteran reported 
increasing conflicts and altercations with neighbors, and 
feelings of sadness.  

At a VA examination in November 2005, the Veteran spoke about 
problems with his in-laws and allegations against him by his 
ex-daughter-in-law regarding his grandchildren.  He said he 
felt he felt like hurting the in-laws but denied homicidal 
ideations or plans.   He complained of depression, anxiety, 
agitation, guilt, anger, and frustration.  He said he had a 
greater difficulty sleeping.  On mental status examination, 
the Veteran's mood was that of lability, anger, and 
agitation.  He was oriented for time, place, date, and 
person.  The examiner said no bizarre thought process, 
tangential thinking, or circumstantial thinking was elicited.  
He also said no auditory or visual hallucinations were 
elicited.  The examiner described the Veteran's insight, 
judgment, and problems solving as fair.  The Axis I diagnosis 
was PTSD, moderately severe, delayed type.  The examiner 
assigned a GAF (Global Assessment of Functioning) score of 
50.  The examiner said the Veteran's PTSD symptoms have 
definitely affected him socially, industrially, and 
occupationally.  He advised the Veteran to develop hobbies 
and interests.  

When the Veteran visited Dr. Bhanot in December 2005 and in 
subsequent months, he reported increased anger and more 
difficulty sleeping and increasing nightmares.  In a 
June 2006 letter, Dr. Bhanot reported the Veteran had been in 
psychiatric treatment with her since November 1996.  She said 
he carries a diagnosis of PTSD, major depressive disorder, 
and generalized anxiety disorder and said that in spite of 
treatment with medications and psychotherapy, the Veteran had 
residual symptoms which interfere with being gainfully 
employed.  

Subsequent office records from Dr. Bhanot show that in 
July 2006, the Veteran reported he was feeling angry at the 
legal system and his ex-in laws and wanted to have his gun 
for self protection.  At later visits he reported increasing 
anger, but said he did not want to take the law into his own 
hands regarding charges and counter charges involving his 
grandchildren.  In November 2006, Dr. Bhanot's assessment 
included stating the Veteran had chronic maladaptive pattern 
of coping with increased stress and said there was loss of 
control by making threats.  She said there was no history of 
violence but there were increasing altercations.  She stated 
she called the Veteran's wife to advise her to remove guns 
and knives from their home.  She said the Veteran understood 
the consequence of his threats on all parties involved and he 
adamantly denied any immediate plan.  At his visit in 
December 2006, the Veteran reported he had taken his knife 
out of his truck, and Dr. Bhanot said the Veteran was calmer.  
Later records document continuing treatment with medication 
and supportive therapy.  

In a note dated in July 2007, Dr. Bhanot noted the Veteran's 
continued anger and that she discussed with the Veteran his 
wife's telephone call regarding his increased alcohol use.  
The Veteran said his increased alcohol use was to deal with 
frustrations.  At a visit in November 2007, the Veteran said 
he was overall less angry and that he was not falling out of 
bed due to nightmares.  Dr. Bhanot described the Veteran as 
casually dressed and neat, with a short hair cut.  His affect 
was broad and his mood was congruent.  She said there was no 
suicidal ideation, and she said insight and judgment were 
intact.  The Veteran received continuing treatment in the 
next several months.  In September 2008, he reported 
increased stress related to family problems, and he said he 
was having increasing nightmares and had fallen out of bed.  
Dr. Bhanot said the Veteran was talking openly about behavior 
allegations.  In December 2008, the Veteran reported problems 
with sleep and continued increased dreaming off and on.  In 
April 2009, the Veteran reported feelings of anger, but no 
angry outbursts.  Dr. Bhanot noted there was increased 
attention to hygiene and personal appearance and that the 
overall, the Veteran was less anxious.  The assessment was 
that he was stable.  

At the July 2009 hearing, the Veteran's wife, who is a 
registered nurse, testified that the Veteran has very few 
friends.  She testified that when others do not agree with 
him, it turns into a confrontation.  She said even with her 
sons, the Veteran gets that way or gets upset and a little 
angry and a little violent so that her sons just back off and 
leave.  She testified that the Veteran had threatened to kill 
the family of his ex-daughter in law and had told his 
psychiatrist that he was going to use his machete on those 
people.  The Veteran's wife testified she had found the 
machete and had removed it from the Veteran's truck before 
the psychiatrist called her.  

At the hearing, the Veteran's wife also testified that she 
had witnessed incidents during which the Veteran thought he 
heard someone talking and there was no one there.  She also 
testified there were incidents when the Veteran had been 
outside hiding behind trees looking for people.  She said 
that happened at least once a week or something like that.  
In addition, she said he has nightmares so violent that he 
falls out of bed, fighting, crying, yelling, and screaming.  
In addition, the Veteran's wife testified that the Veteran 
has problems remembering names of people he's close two and 
at times even forgets his own name and how to spell it.  She 
said he also forgets where he is or which way he should go 
and that as a consequence she usually drives and takes care 
of everything.  She also testified he had trouble with the 
date and time.  

At the hearing, the Veteran testified that he had worked 22 
years as a coal miner but was laid off in 1993.  He testified 
that after that he was unsuccessful in completing truck 
driving school.  The Veteran's wife testified that the 
Veteran cannot work because he cannot focus and keep his 
attention on what has to be done.  

In other statements in the record, the Veteran's wife 
reported the Veteran experiences short-term memory loss, at 
times has difficulty recalling how to spell his name, and has 
violent nightmares at least 3 to 4 times a week.  She states 
he is violent during these nightmares, falls out of bed and 
has bitten his tongue several times during these episodes.  
She states she will not sleep in the same bed for fear of 
being physically harmed during the Veteran's nightmares and 
has been kicked and had her nose broken from his actions 
during nightmares.  She also states he has lost interest in 
almost everything, has difficulty concentrating, and has 
paranoid thinking as well as recurrent and intrusive 
recollections of his experiences in Vietnam.  

The Veteran's wife has also stated that although at medical 
visits the Veteran appears neat and clean, that is not his 
usual appearance.  She states she must tell him daily to 
bathe and to change his clothes and must even remind him to 
brush his teeth.  She states that it is she who shaves him 
and cuts his hair, but he does not allow this on a regular 
basis.  In addition, she states he frequently threatens her, 
especially when she tires to explain things when he is angry.  
She said he gets very angry without justification and when 
she intervenes to prevent him from doing something to someone 
or something, the Veteran directs his anger at her.  


Rating Criteria

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and the duration of 
psychiatric symptoms, the length of remissions, and a 
veteran's capacity for adjustments during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the time 
of the examination.  When evaluating the level of disability 
for mental disorders, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126.  

Under the VA Schedule for Rating Disabilities and the General 
Rating Formula for Mental Disorders, a 70 percent disability 
evaluation is warranted for PTSD that is productive of 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals that interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

The maximum 100 percent schedular evaluation requires total 
occupational and social impairment due to symptoms such as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  Id.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  

A GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  


Rating for PTSD

The Board acknowledges that the VA psychiatrist who conducted 
the February 2005 VA examination assigned a GAF score of 50, 
which refers to serious symptoms in keeping with a 70 percent 
rating.  Further, the records from the Veteran's treating 
psychiatrist generally noted the Veteran's appearance as 
neatly dressed and described his as having normal speech, and 
those records do not speak in terms of hallucinations, 
impaired concentration, or memory deficits.  The Board must 
weigh this evidence against the statements from the Veteran's 
wife along with her testimony.  The Board finds those 
statements and her testimony to be credible, and her training 
as a registered nurse adds to her competence to report the 
Veteran's symptoms, which she has observed on a daily basis.  

Thus, based on a review of the Based on review of the 
evidence outlined above, the Board finds that throughout the 
appeal period, the Veteran's service-connected PTSD has been 
manifested primarily by depression, irritability, sleep 
difficulties including violent nightmares, extreme difficulty 
with personal relationships, occasional suicidal ideation 
along with  periods of threatening behavior, deficiencies in 
personal hygiene , periods of auditory hallucinations, and at 
times the inability to recall his own name or his wife's 
name.  The Board further notes that at his own hearing, the 
Veteran appeared to be unable to concentrate and appeared to 
be largely unaware of the proceedings.  The Board therefore 
finds that the Veteran's PTSD symptoms approximate the 
criteria for a 100 percent rating.  Thus with application of 
the provisions of 38 C.F.R. § 4.7 and with resolution of all 
reasonable doubt in favor of the Veteran, the Board concludes 
that the criteria for a 100 percent schedular rating for the 
Veteran's PTSD have been met.   


TDIU

VA's General Counsel has determined that if VA has found a 
Veteran to be totally disabled as a result of a particular 
service-connected disability or combination of disabilities 
pursuant to the Rating Schedule, there is no need, and no 
authority, to otherwise rate that Veteran totally disabled on 
any other basis.  VA's General Counsel has determined that, 
because both a 100 percent disability schedular rating and a 
total disability rating awarded pursuant to 38 C.F.R. § 
4.16(a) reflect unemployability, a determination that that 
individual is unemployable as a result of service-connected 
disability under 38 C.F.R. § 4.16(a) is unnecessary to 
adequately compensate the individual and is superfluous.  
VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (2008); see Green v. 
West, 11 Vet. App. 472, 476 (1998) citing Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  

As the Board has granted a 100 percent schedular disability 
for the Veteran's PTSD, there is no basis for the award of a 
TDIU, under the law.  In Sabonis v. Brown, 6 Vet. App. 426 
(1994), the Court held that in cases in which the law and not 
the evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Id. at 430.  In view of the 
grant of the 100 percent schedular rating for the Veteran's 
PTSD, his TDIU claim is rendered moot and will be denied.  


ORDER

A 100 percent schedular rating for PTSD is granted subject to 
the law and regulations pertaining to the award of monetary 
benefits.  

The claim for TDIU is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


